                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION



      UNITED STATES OF AMERICA                             CASE NO. l:21-CR-85

                                                           JUDGE SUSAN J. DLOTT
          V.




                                                          PROTECTIVE. ORDER
     TRES GENCO,

                         Defendant.




        THIS MATTER having come before the Court on the motion of the United States of

America, by and through its undersigned counsel, and the Court having found that entering a
Protective Order regarding discovery materials is appropriate, and for good cause shown,
                IT IS on this id.day of                   1.
                ORDERED,                    ^
1.      The Government intends to produce discoveiy materials in this case that contain, among
other things, witness reports and computer and electronic records.

2.      The discovery materials produced by the Government may be used by the defendant, his
attorney, and members of the defense team solely in the defense of this case and for no other

purpose and in connection with no other proceeding.

3.      Such discovery materials and their contents, and any notes or other record of such

materials or their contents, should not be disclosed either directly or indirectly to any person or
entity other than the defendant and defendant's counsel, persons employed to assist in the

defense, independent expert witnesses, investigators or expert advisors retained pursuant to a
written retainer agreement in connection with this action, or such other persons as to whom the

Court may authorize disclosure upon the defendant's motion.
4.        The discovery material produced by the Government will not be copied or reproduced

unless it is copied or reproduced for authorized persons to assist in the defense, and in that event,
the copies should be treated in the same manner as the original material.

5.        When providing the discovery materials to an authorized person, defendant's coimsel

must inform the authorized person that the materials are provided subject to the terms ofthis

Protective Order and that the authorized person must comply with the terms ofthis Protective

Order. Authorized persons shall sign the acknowledgment attached to this Order in the presence

ofdefense counsel, indicating that they have received and reviewed the terms ofthis Order and

understand that they are bound by it before being provided with, shown, or read the contents of

any materials produced pursuant to terms ofthis Order.

6.        Defendant's counsel will inform the defendant of the provisions ofthis Protective Order,

and direct him not to disclose or use any information contained in the Government's discovery in
violation of this Protective Order. However, nothing contained in the Protective Order will

preclude any party from applying to the Court for further reliefer for modification ofany provision
hereof.

7.        Confidential information disclosed to defense counsel during the course of proceedings
in this action shall remain in the custody ofdefense counsel and shall not be copied, reproduced,
or disseminated, except to independent expert vntnesses retained pursuant to a written retainer

agreement in connection with this case. At the conclusion ofthis matter to include the

conclusion ofany post-conviction remedy, such material shall either be returned to the

Government or shredded and destroyed in a method approved by the parties or the Court. This

matter will be concluded upon expiration of the period for direct appeal from any verdict in the

above-captioned case, the period of direct appeal from any order dismissing any ofthe charges in

the above-captioned case, or the granting ofany motion made on behalfofthe Government

dismissing any charges in the above-captioned case, whichever date is latest.

                                                2
8.       Defense counsel will not attach any materials produced pursuant to this Order to any
public filings with the Court or publicly disclose any such materials or their contents in any other
manner, without prior notice to the Government. If defense counsel and the Govermnent cannot

agree on the manner in which the materials or their contents may be publicly disclosed, the

parties shall seek resolution of such disagreements by the Court.

9.      If any dispute should arise between the parties to this action as to whether any

documents, materials, or other information are subject to the provisions of this Order, such

documents, materials, and information shall be considered covered by this Order pending ftirther
direction by this Court.

10.     The provisions of this Order shall not be construed as preventing the disclosure of any
information in connection with any motion, hearing, or trial held in this action or to any district
or magistrate judge of this Court for purposes of this action, provided that the request for such

disclosure is made under seal so that reasonable efforts can be made to ensure that such

disclosure does not violate the Protective Order.

       SO ORDERED.




DATE/f                 /                              HONORABI.E SU^N J. DLOTT
                                                      UNITED STATES DISTRICT .lUDGE
                                   ACKNOWLEDGMENT

       The undersigned hereby acknowledges that s/he has read the Protective Order entered in
the United States District Court for the Southern District of Ohio in the case captioned United
States V. Tres Genco. Criminal No. l:21-CR-85, understands its terms, and agrees to be bound by
each ofthose terms. Specifically, and without limitation, the undersigned agrees not to use or
disclose any confidential information made available to her/him other than in strict compliance
with the Order. The undersigned acknowledges that her/his duties under the Order shall survive
the termination ofthis case and are permanently binding, and that failure to comply with the
terms ofthe Order may result in the imposition ofsanctions by the Court.


DATE:                                SIGNATURE:
                                                                   Attorney for Tres Genco
